Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 02, 2015

The Court of Appeals hereby passes the following order:

A14A1590. ADAMS v. BUSSA.

      We granted Jennifer Adams’s application for discretionary appeal from the
superior court’s order denying her complaint for declaratory judgment and to
establish child support. Following plenary consideration of the case, including a
thorough review of the complete record on appeal, we have determined that the
application for discretionary appeal was improvidently granted. Accordingly, we
vacate the order granting the application for discretionary appeal and dismiss this
appeal.



                                      Court of Appeals of the State of Georgia
                                                                           03/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.